MORRIS, Judge.
Defendant contends that the trial court erred in its instructions to the jury as to the application of G.S. 20-139.1 in relation to the presumption raised by the introduction into evidence of the results of a breathalyzer test administered to defendant following his arrest. G.S. 20-139.1 (a) provides in relevant part:
“Result of a chemical analysis admissible in evidence; presumption.— (a) In any criminal action arising out of acts alleged to have been committed by any person while driving or operating a vehicle while under the influence of intoxicating liquor, the amount of alcohol in the person’s blood at the time alleged as shown by chemical analysis of the person’s breath or blood shall be admissible in evidence and shall give rise to the following presumptions:
(1) If there was at that time 0.10 percent or more by weight of alcohol in the person’s blood, it shall be presumed that the person was under the influence of intoxicating liquor.”
In State v. Cooke, 270 N.C. 644, 155 S.E. 2d 165 (1967), it was held that in G.S. 20-139.1 the General Assembly used the word presumption in the sense of a permissive inference, or prima facie evidence and that it was not intended to create a conclusive presumption nor shift the burden of proof to a defendant whose breathalyzer test shows a blood alcohol level of 0.10 percent or more.
*709Defendant argues that in his charge the trial judge shifted the burden of proof and created a rebuttable presumption in the eyes of the jury.
The court explained to the jury that while they “may infer” from the breathalyzer evidence that defendant was driving under the influence of intoxicating liquor, they were “not compelled to do so” and were to “consider that evidence together with all other evidence in the case in determining whether the State has proved beyond a reasonable doubt that the defendant was under the influence of intoxicating liquor at the time he drove or operated a vehicle upon the public streets and highways of this State.” It is obvious that the burden of proof was correctly placed on the State to show beyond a reasonable doubt that defendant was guilty as charged. The trial judge properly explained the law arising on the evidence as required by G.S. 1-180 and in accordance with State v. Cooke, supra. This assignment of error is overruled.
Defendant also contends that the trial judge expressed an opinion in the presence of the jury in contravention of G.S. 1-180 in instructing a witness for defendant that when either counsel makes an objection to a question asked of a witness, the witness should remain silent or stop in the middle of his answer until the court rules on the objection. The trial judge prefaced his instruction with the following remark: “Let me make this clear to you. A lot of people don’t understand it and apparently you do not understand it.”
“ [R] emarks of the court during a trial will not entitle a defendant to a new trial unless they tend to prejudice the defendant, and the question of whether prejudice resulted is to be considered in the light of the circumstances under which the remarks were made. (Citations omitted.)” State v. Byrd, 10 N.C. App. 56, 60, 177 S.E. 2d 738 (1970).
We can conceive of no prejudice resulting from the instruction by the trial judge. It was in the proper exercise of his judicial function to so instruct a witness who had responded to a question before ruling could be made on defense counsel’s objection to that question.
No error.
Judges Campbell and Parker concur.